 BALL PLASTICS DIVISIONBall Plastics Division and International Union, AlliedIndustrialWorkers of America,AFL-CIO. Case26-RC-5275March 14, 1977DECISION ON REVIEW AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn August 11, 1976, the Regional Director forRegion 26 issued his Supplemental Decision andCertification of Representative in which he overruledall of the Employer's objections to conduct affectingthe resalts of the election and sustained the challeng-es to six ballots in the election held on July 1, 1976.1Thereafter, pursuant to National Labor RelationsBoard Rules and Regulations, the Employer filed atimely request for review of the Regional Director'sSupplemental Decision contending,inter alia,that heerred in sustaining the challenges to the ballots ofTom Noel, Richard Lane, Tony Reeves, and JeffJones.By telegraphic order dated October 15, 1976, theNational Labor Relations Board granted the requestfor review insofar as it related to the challengedballots of Noel, Lane, Reeves, and Jones, and deniedreview in all other respects.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issue under review andmakes the following findings:The Employer is engaged in the manufacture ofmolded plastic :products, with its principal place ofbusiness in Evansville, Indiana, and with anotherfacility in Fort Smith, Arkansas.The Employer's exceptions relate to the challengesto the ballots of employees Noel, Lane, Reeves, andJones.Noel, Lane, and Reeves are denominated as"group leaders" in the vacuum form department attheEmployer's facility in Fort Smith, Arkansas,Jones is referred to as a group leader in the shippingdepartment at the same facility.The Regional Director found that Noel, Lane,Reeves, and Jones were all supervisors within themeaning of the Act and sustained Petitioner'schallenges to their ballots. In making this determina-tion, the Regional Director found that, as part oftheirduties, these employees insure the properIThe tally of ballots for theelection showed that 13 eligible voters castballots for,and 12 against,the Petitioner.Six ballots werechallenged Thechallenges are determinative of the resultsof theelection.2By telegraphic order dated June30, 1976,the Board issued an order228 NLRB No. 7633quantity and quality of work produced, train andinstruct new employees, issue verbal reprimands, andgenerally play a "major role" in the Employer'sdisciplinary system.In disputing the Regional Director's findings withrespect to the disciplinary role of the four employeesin question, the Employer asserts that Noel, Lane,Reeves, and Jones are only conduits utilized to relaythe instructions and carry out the commands ofadmitted supervisory personnel. It argues that theseindividuals play no role in the formal disciplinarysystem of the company and that any discipline metedout emanates directly from admitted supervisionafterpersonalobservationof the employee inquestion.We find merit in the contentions of the Employerthat these four employees are not supervisors withinthemeaning of the Act, and that the challengedballots of these four employees should be opened andcounted.With respect to the group leaders in the vacuumform department, the record reveals that theseemployees spend 100 percent of their time on theproduction floor and are engaged primarily in theactual operation of the production machines. TheEmployer's production schedule is determined in aroutine manner, with the use of the various machinesdictated by seniority. The highest grade of pay forthe group leaders is $4.53 per hour, while the nexthighest grade (the setup man) is $4.41 per hour. Thefour employees in question do not make employeejob evaluations, recommend merit increases, andcannot grant time off, hire, or fire. The additionalresponsibilities that the group leaders are engaged ininclude the routine maintenance of the quantity andqualityof work produced, the training of newemployees, and the issuance of "verbal reprimands"to employees. The first two duties are not necessarilydispositive of the issue of supervisory status, inas-much as these duties are often associated with either"leadmen" or supervisory personnel. The last addedresponsibility is more normally indicative of supervi-sory status if in fact discipline is imposed through theexercise of independent judgment on the part of thegroup leaders.With respect to employee Lane, the RegionalDirector's report and the record as a whole indicatethathe does not issue warnings without firstconsultingwith the admitted supervisor of thevacuum form department, Richard Huffman. On oneoccasionwhen Lane did recommend a writtenreprimand for an employee, he was overruled bydenying the Employer'srequestfor review but directing that QualityControlSupervisorMooreand thefive "Group Leaders be allowed to votesubject to challenge." 634DECISIONSOF NATIONALLABOR RELATIONS BOARDHuffman. Similarly, the record reveals that Reevesand Noel regularly consult Huffman before takingany disciplinary action, and Huffman will normallyconduct his own independent investigation. Insupport of a finding of like authority on the part ofJones, group leader in the shipping department, theRegional Director refers to a writeup form used bythe Employer and signed by Huffman, Jones, and theemployee. The writeup form itself does not revealany particular supervisory capabilities on the part ofJones, but instead merely inquires as to whether anemployee who has voluntarily disqualified himselffrom consideration for a particular job has beengiven the proper instructions in order to reestablishhis former job classification. Further, it appears fromthe record that whatever effect the writeup form haditwas prepared at the express instruction of theEmployer's personnel manager, Pat Eickhoff.3 Whileit is true that the shipping department consists ofonly Jones and another employee, Jones is specifical-ly instructed with regard to the nature and quantityof items to be shipped, and consults with Wiley, theEmployer's production and material controls manag-er, on a regular basis. Similarly, while Huffman is notalways present for all three shifts in the vacuum formdepartment, explicit instructions are left for group7Inmaking his determination as to the statusof the four challengedemployees,the Regional Director relied on our decision inBerton Kirshner,Inc,209 NLRB 1081 (1974),for the proposition that these employeesenjoyed supervisory status. While the employee found to be a supervisor inBerton Kirshnershared several duties similar to the employees in the instantcase, there were other factors in theBerton Kirshnerdecision,absent here,which contributed to a findingof supervisorystatus.For instance, theleaders to carry out, and they are instructed to callHuffman in the event of an unusual circumstance.In view of the foregoing, and the record as a whole,we find that the four challenged employees do notpossess the requisite supervisory indicia to support afinding that they are supervisors within the meaningof Section 2(11) of the Act. As indicated above, thechallenged employees are engaged in actual produc-tion work for the great majority of their time, withany additional duties being of a routine or instruc-tional nature. Although the group leaders occasional-lymake recommendations as to disciplinary matters,the department foremen or the personnel managerwill not act on these recommendations without firstmaking their own independent investigation of thematter.4 Accordingly, we shall remand the case to theRegional Director for the purpose of opening andcounting the four ballots of Noel, Lane, Reeves, andJones and issuing a revised tally of ballots.ORDERIt is hereby ordered that the instant case be, and ithereby is, remanded to the Regional Director to openand count the four challenged ballots of Noel, Lane,Reeves, and Jones and issue a revised tally of ballotsand an appropriate certification.employee found to be supervisorinBertonKirshnerregularlymade outprogressreportsonemployees in her departmentwhich rated jobperformancewith respect to attitude and skills as well as recommendingwage increases. In addition, the employeeinBertonKirshnerindependentlyissued warning notices to employeeswith poor lob performanceratings.4Wirtz Manufacturing Company,215 NLRB 252 (1974);Risdon Manufac-turing Company, Inc,195 NLRB 579 (1972).